White, J. (dissenting).
We respectfully dissent. Patricia Donovan, an undercover State Police Investigator, while testifying as to her purchase of drugs from defendant and describing defendant at the time of the sale, included an observation that defendant had a small handgun in the waistband of his pants. No objection was made and after several additional questions, County Court, sua sponte, issued curative instructions to the jury regarding this testimony. In our opinion this issue was not preserved for appellate review because of counsel’s failure to object (see, CPL 470.05 [2]; People v Gomez, 112 AD2d 445, lv denied 66 NY2d 919). In addition, after the curative instructions were given and during cross-examination, defense counsel posed several questions to Donovan concerning defendant’s weapon.
Later, while cross-examining Donovan, defendant’s attorney asked her several questions regarding defendant’s brother, Pablo Polanco, and his possible involvement in local drug trafficking being investigated by the State Police. The attorney asked Donovan to describe Pablo Polanco and then marked for identification two photographs, apparently of defendant and Pablo Polanco, which counsel had obtained from the City of Amsterdam Police Department. He then asked Donovan to compare the two photos and questioned her as to the similarity, and she opined that the facial features of the two individuals were not at all similar. After a few more questions *913regarding the possibility of mistaken identity, the cross-examination ceased without the introduction of the photographs. During a brief redirect examination, Donovan volunteered that the day after defendant’s arrest she had identified defendant from a photograph. The jury was excused for lunch and a defense motion for a mistrial was denied. After lunch the jury returned to the courtroom and County Court proceeded to give curative instructions prior to any further testimony.
In view of the uncontradicted testimony of the sole witness testifying during the trial, the limited nature of the improper statements which were not elicited by the District Attorney, defense counsel’s questioning during cross-examination and the prompt curative instructions by County Court, any error was harmless and was not so egregious as to require reversal (see, People v Johnson, 57 NY2d 969). Moreover, as stated in People v Arce (42 NY2d 179), though all trials must be fair and few are perfect, many imperfections may be cured by a wise and timely curative instruction, as was done in this case.
Based on the record before us and the prompt action taken by County Court, it is our opinion that the verdict should be affirmed.
Mikoll, J. P., concurs. Ordered that the judgment is reversed, on the law, and matter remitted to the County Court of Montgomery County for a new trial.